NO. 4-07-0495             Filed 4/21/08

                       IN THE APPELLATE COURT

                            OF ILLINOIS

                          FOURTH DISTRICT

THE UNITED FARM FAMILY MUTUAL INSURANCE   ) Appeal from
COMPANY, an Indiana Corporation,          ) Circuit Court of
          Plaintiff-Appellee,             ) Pike County
          v.                              ) No. 06MR4
JOSEPH A. FRYE, as Personal               )
Representative of the Estate of JOSEPH    )
FRYE, Deceased; and JAMIE THOMPSON, as    )
Special Representative of the Estate of   ) Honorable
WILMA F. FRYE, Deceased,                  ) Richard D. Greenlief,
          Defendants-Appellants.          ) Judge Presiding.
_________________________________________________________________

           JUSTICE KNECHT delivered the opinion of the court:

           In July 2003, husband Joseph Frye (Joseph-deceased) and

wife Wilma F. Frye, both residents of Indiana, died as a result

of injuries sustained in an automobile collision on an Illinois

roadway.   The accident occurred while the parties were in an

automobile insured under a policy issued in Indiana by plaintiff,

United Farm Family Mutual Insurance Company (Farm Bureau), an

Indiana corporation.

           In July 2005, defendant, Joseph A. Frye (Joseph-es-

tate), personal representative of the estate of Joseph-deceased,

filed a wrongful-death action against Jamie Thompson, special

representative of Wilma's estate, in the Pike County circuit

court.   Farm Bureau hired counsel, Larry Kuster, to represent

Wilma's estate in the wrongful-death action.

           In February 2006, Farm Bureau filed its complaint for
declaratory judgment.    In its complaint, Farm Bureau asserted it

had no duty to defend or indemnify Wilma's estate in the

wrongful-death action.    Farm Bureau also asserted the estate of

Joseph-deceased could not recover as an uninsured motorist (UIM).

          In March 2007, the Pike County circuit court granted

Farm Bureau's motion.    Defendant Joseph-estate appealed.   On

appeal, Joseph-estate argues (1) the policy issued to Joseph-

deceased and Wilma is internally inconsistent and inherently

ambiguous; (2) the estate of Joseph-deceased is entitled to UIM

coverage under Illinois public policy; and (3) Farm Bureau should

be estopped from raising coverage defenses for its delay in

filing the declaratory-judgment action.     We affirm.

                            I. BACKGROUND

          Wilma and Joseph-deceased, wife and husband, resided

together in Munster, Indiana.    They secured an automobile insur-

ance policy from Farm Bureau to cover the period of June 16,

2003, through December 16, 2003 (Policy).     The 2001 Saturn

insured by the Policy was licensed and registered in Indiana, and

it was principally located in Indiana but occasionally driven

outside that state.   Joseph-deceased and Wilma purchased the

Policy in Indiana.

          On July 3, 2003, Wilma and Joseph-deceased were in-

volved in an automobile accident, which resulted in their deaths.

The accident occurred in Pike County, Illinois.     The Policy


                                - 2 -
provided coverage to Joseph-deceased and Wilma under the medical-

expense-and-physical-damage coverages.    Payments pursuant to the

Policy coverages totaled over $62,000, for medical expenses,

death benefits, and property damage.

            In June 2005, Joseph-estate demanded the policy limits

from Farm Bureau under the liability and UIM coverages in the

Policy.    In July 2005, Joseph-estate filed a wrongful-death

complaint on behalf of the estate of his father, Joseph-deceased,

against Wilma's estate in Pike County, in an effort to secure for

the estate the $100,000 policy limit for liability.    In the

complaint, Joseph-estate alleged Wilma caused the collision when

attempting a U-turn.

            Farm Bureau provided Wilma's defense in the pending

wrongful-death action.    In August 2005, Larry Kuster entered an

appearance on behalf of Wilma's estate.    Farm Bureau, in provid-

ing the defense, did not make a reservation of rights.    Also, in

August 2005, Wilma's estate moved to dismiss the wrongful-death

case.   This motion was denied in December 2005.   Wilma's estate

petitioned this court for interlocutory appeal; we denied the

request.    Frye v. Thompson, No. 4-06-0090 (February 23, 2006)

(leave to appeal denied).

            In February 2006, Farm Bureau filed its complaint for

declaratory judgment.    Farm Bureau set forth two claims.   In the

first claim, Farm Bureau maintained it had no duty to defend or


                                - 3 -
indemnify Wilma's estate because the Policy excludes liability

coverage for claims between insured spouses.    Farm Bureau relied

upon the household exclusion in the Policy:

          "EXCLUSIONS--What we will not cover.

               This insurance does not apply to:

                          * * *

               15.   bodily injury to the insured or to

          any person related to the insured by blood,

          marriage[,] or adoption and who is a resident

          of the same household as the insured."

          In the second claim of its complaint, Farm Bureau

asserted it had no duty to defend or indemnify Wilma's estate

under the UIM coverage, because the Policy excludes coverage for

vehicles that are insured under the Policy (owned-vehicle exclu-

sion).

               "INSURING AGREEMENT - What we will pay

          under Coverage K.

               We will pay damages for bodily injury an

          insured is legally entitled to collect from

          the owner or driver of an uninsured or

          underinsured motor vehicle.     The bodily

          injury must be caused by an accident arising

          out of the ownership, maintenance[,] or use

          of an uninsured or underinsured motor


                                  - 4 -
           vehicle."

The Policy defines "uninsured motor vehicle" as, in part, "a land

motor vehicle licensed for highway use" but excludes a land motor

vehicle "insured under the liability coverage of this policy."

           Upon Farm Bureau's motion for summary judgment, the

circuit court entered declaratory judgment in Farm Bureau's

favor.   This appeal followed.



                            II. ANALYSIS

           Joseph-estate sets forth three main arguments on

appeal: (1) the Policy is internally inconsistent and inherently

ambiguous; (2) Illinois public policy requires the estate of

Joseph-deceased be compensated under the UIM coverage; and (3)

Farm Bureau should be estopped from raising coverage defenses

because it delayed filing the declaratory-judgment action.    We

begin with the second argument.

                       A. Indiana Law Applies

           Joseph-estate's second argument turns on whether

Illinois or Indiana law applies.    To answer this question, we

begin by ascertaining whether a conflict between the laws of

these states exists.   See McGrew v. Pearlman, 304 Ill. App. 3d
697, 701, 710 N.E.2d 125, 128 (1999).      One does.

           Illinois and Indiana have considered the legality of

using the owned-vehicle exclusion to deny UIM coverage and


                                 - 5 -
reached different conclusions.    In Illinois, courts have refused

to enforce the owned-vehicle exclusion.   For example, in Squire

v. Economy Fire & Casualty Co., 69 Ill. 2d 167, 179, 370 N.E.2d
1044, 1049 (1977), the court concluded the Illinois Insurance

Code "requires coverage of insured persons regardless of the

motor vehicle the uninsured motorist is driving, and regardless

of the vehicle in which the insured person is located when

injured."   The Squire court based its holding on section 143a of

the Insurance Code (215 ILCS 5/143a (West 2002)), which requires

liability insurance policies to cover insureds "who are legally

entitled to recover damages from owners or operators of uninsured

motor vehicles."   See also Squire, 69 Ill. 2d at 179, 370 N.E.2d

at 1049.

            Indiana courts, however, have concluded owned-vehicle

exclusions do not violate Indiana law.    In United Farm Bureau

Mutual Insurance Co. v. Hanley, 172 Ind. App. 329, 360 N.E.2d 247

(1977), the court was faced with an argument similar to the one

Joseph-estate makes here.   Two sons of the insured were, with

permission, in the vehicle of another.    One son was driving; the

other was a passenger.   Both sons were insureds under the policy.

They were in an accident that left the driving son dead and the

other injured.   See Hanley, 172 Ind. App. at 330, 360 N.E.2d at

248.   The injured son sought compensation for his injuries under

the liability coverage and the UIM coverage of the policy.


                                 - 6 -
Because the household exclusion applied, the injured son was

barred from recovering under the liability portion of the policy.

The injured son then argued the UIM provisions were triggered.

Hanley, 172 Ind. App. at 333, 360 N.E.2d at 248.      The Hanley

court found recovery barred, upon concluding the combination of

the exclusions did not violate Indiana law.      The Hanley court

noted decisions in Illinois "awarded [UIM] coverage to insureds

who were otherwise excluded from liability coverage by operation

of the household exclusion," but it called this the minority view

and refused to follow it.   Hanley, 172 Ind. App. at 335, 360

N.E.2d at 250.

          Joseph-estate concedes under normal conflict-of-law

analysis, Indiana law would apply.      We agree.   Absent a choice-

of-law provision, we look to Illinois choice-of-law rules to

ascertain the applicable law.   See Westchester Fire Insurance Co.

v. G. Heileman Brewing Co., 321 Ill. App. 3d 622, 628, 747 N.E.2d
955, 961 (2000).   Under Illinois choice-of-law rules for

insurance contracts, Illinois courts use the "most significant

contacts" test.    Westchester Fire Insurance, 321 Ill. App. 3d at

628, 747 N.E.2d at 961.   Insurance policies "are '"governed by

the location of the subject matter, the place of delivery of the

contract, the domicile of the insured or of the insurer, the

place of the last act to give rise to a valid contract, the place

of performance, or other place bearing a rational relationship to


                                - 7 -
the general contract."'"   Westchester Fire Insurance, 321 Ill.

App. 3d at 629, 747 N.E.2d at 961, quoting Lapham-Hickey Steel

Corp. v. Protection Mutual Insurance Co., 166 Ill. 2d 520, 526-

27, 655 N.E.2d 842, 845 (1995), quoting Hofeld v. Nationwide Life

Insurance Co., 59 Ill. 2d 522, 528, 322 N.E.2d 454, 457-58

(1975).   All of these considerations lean toward applying Indiana

law.

          Joseph-estate argues, however, Illinois public policy

requires the application of Illinois law here.    He contends

Illinois courts have called the owned-vehicle exclusion "illegal

and unenforceable" and the enforcement of an "illegal" exclusion

would violate Illinois public policy.   Joseph-estate further

maintains Illinois has an interest in protecting the individuals

who are injured on its roadways.

          To determine Illinois public policy, we look to our

constitution, the legislative enactments, and decisions of the

courts.   See Morris B. Chapman & Associates, Ltd. v. Kitzman, 193
Ill. 2d 560, 569, 739 N.E.2d 1263, 1270 (2000).    As shown above,

the decisions of Illinois courts have interpreted section 143a as

rendering owned-vehicle exclusions "illegal and unenforceable."

See Squire, 69 Ill. 2d at 179, 370 N.E.2d at 1049.

          We conclude Joseph-estate is not asking the correct

question of what Illinois public policy would allow.    The

question is not simply whether Illinois public policy would want


                               - 8 -
to prevent harm to individuals on its roadways.     While we agree

Illinois would want to protect these individuals from harm while

in Illinois, we do not agree this shows Illinois public policy

requires Illinois law to govern how out-of-state residents can

contract with their insurance companies to be fiscally protected

or compensated for injuries sustained in another state.

            Rather, the true question is whether Illinois public

policy mandates Illinois law governs a purely Indiana insurance

contract: one between two individual residents and a corporate

resident, involving a vehicle licensed in Indiana, which happens

to be involved in an accident in Illinois.      Joseph-estate has not

shown Illinois public policy requires this court to interject

Illinois law here.    No Illinois resident claims he was denied

coverage under the suit.    The liability coverage would have

applied to any Illinois resident injured as a result of Wilma's

negligence.    Moreover, section 143a, upon which Illinois courts

rely to find such exclusions "illegal and unenforceable,"

explicitly applies only to vehicles registered or garaged in

Illinois.    See 215 ILCS 5/143a (West 2002).   Section 143a thus

cannot serve as the basis for concluding a vehicle registered in

Indiana by Indiana residents must provide the UIM coverage to

cover injuries to other Indiana-resident members of their

household simply because the vehicle is driven in Illinois.

Indiana has ascertained its residents can bargain away such


                                - 9 -
coverage, which likely results in lower premiums.    The holding

Joseph-estate seeks would require this Illinois court to

interfere with Indiana's ability to determine whether lower

premiums or greater coverage is better for Indiana citizens when

Illinois residents are not affected.

           Indiana law applies to this contract.   Under Indiana

law, the owned-vehicle exclusion prevents Joseph-estate's

recovery of damages under the UIM coverage of the Policy.

    B. The Policy Is Not Internally Inconsistent or Ambiguous

           Joseph-estate argues he is nevertheless entitled to the

UIM coverage because the Policy is internally inconsistent and

inherently ambiguous.   Joseph-estate maintains the Policy's

household exclusion renders Wilma an UIM, while the owned-vehicle

exclusion renders her an insured motorist, creating an absurd

result.   Joseph-estate contends the two exclusions combined

provide "the legal protection equivalent to wet tissue paper."

           Farm Bureau responds by asserting the Policy contains

provisions interpreted and enforced by courts in Indiana.    We

agree with Farm Bureau.

           Having determined Indiana law permits the two clauses,

we cannot find an inherent inconsistency between the household

exclusion and the owned-vehicle exclusion.   As shown above, these

clauses have been enforced in Indiana.   See Hanley, 172 Ind. App.

at 336, 360 N.E.2d at 251.


                              - 10 -
          In addition, contrary to the sweeping assertions of

Joseph-estate, the application of these two clauses does not

create a worthless Policy.   Farm Bureau paid claims from this

collision under other coverages.    Moreover, the liability

coverage and the UIM coverage, although they provided no coverage

to Joseph-deceased in this collision, had purpose.    They provided

protection from collisions of vehicles not covered under the

Policy or vehicles not driven by members of the household.

          In addition, we find Joseph-estate has not proved the

terms of the Policy to be ambiguous.    We recognize the difficulty

of following insurance contracts, but Joseph-estate has not shown

any ambiguity to render the contract unenforceable.

      C. Farm Bureau Is Not Estopped From Denying Coverage

          Joseph-estate last argues Farm Bureau should be

estopped from raising coverage defenses under the "mend-the-hold"

and equitable-estoppel doctrines.    Joseph-estate emphasizes the

following facts: Farm Bureau did not file the declaratory

judgment action until more than 31 months after the accident, 8

months after he made the policy limits demand, and 6 months after

the lawsuit was filed; Farm Bureau defended Wilma's estate

without making a reservation of rights; and Farm Bureau admitted

through Kuster's answers to interrogatories there was coverage of

the claim.   Joseph-estate contends Farm Bureau, through its

actions, conceded coverage and cannot now maintain there is none.


                              - 11 -
           We first find Kuster's answer to interrogatories in the

underlying wrongful-death action cannot be held against Farm

Bureau.   Kuster is the attorney for Wilma's estate.   Although

Kuster was paid by Farm Bureau, Joseph-estate has not identified

anything in the record to indicate he represented Farm Bureau.

           We also find it irrelevant that over 31 months had

passed since the accident before Farm Bureau filed the

declaratory-judgment action.   A duty to defend does not arise

until after the underlying lawsuit is filed.    See Grinnell Mutual

Reinsurance Co. v. LaForge, 369 Ill. App. 3d 688, 698, 863 N.E.2d
1132, 1140 (2006).

                  1. The "Mend-the-Hold" Doctrine

           We turn to Joseph-estate's first argument: the "mend-

the-hold" doctrine prohibits Farm Bureau from relying on the

coverage defenses raised in the declaratory-judgment action.

Under the mend-the-hold doctrine, in the insurance context,

insurers may not deny a claim for one reason and then change "the

reason for its denial in the midst of litigation."     LaForge, 369
Ill. App. 3d at 699, 863 N.E.2d at 1140.    "'"[It] is not

permitted thus to amend [its] hold."'"     LaForge, 369 Ill. App. 2d

at 699, 863 N.E.2d at 1140, quoting Gibson v. Brown, 214 Ill.
330, 341, 73 N.E. 578, 582 (1905), quoting Ohio & Mississippi Ry.

Co. v. McCarthy, 96 U.S. 258, 267-68, 24 L. Ed. 693, 696 (1877).

           Other than relying on Kuster's interrogatory answer,


                               - 12 -
Joseph-estate has not identified any place in the record showing

Farm Bureau denied his claim for coverage for one reason and

changed the reason after litigation began.    In fact, the record

shows Farm Bureau had not denied Joseph-estate's claims before

Joseph-estate filed the wrongful-death action.    Joseph-estate

made its claim under the liability coverage portion of the Policy

on June 6, 2005.   While making its claim, Joseph-estate

maintained he needed a prompt response because the statute of

limitations was about to expire.    On June 15, 2005, Farm Bureau

informed Joseph-estate it did not yet have an authorized response

to his claim and it would take some time to get one.    On July 1,

2005, the wrongful-death suit was filed.

            Even if Joseph-estate could rely on Farm Bureau's

provision of a defense for Wilma's estate as admitting coverage

and then Farm Bureau's declaratory-judgment action as a change of

position, the mend-the-hold doctrine does not apply.    This court

will not apply the doctrine "in the absence of detriment to the

party seeking its application, unfair surprise, or

arbitrariness."    LaForge, 369 Ill. App. 3d at 699, 863 N.E.2d at

1141.   Joseph-estate has not established, much less argued, he

suffered detriment or unfair surprise at the alleged change in

position.   Nor has he shown any arbitrariness to justify

application of the doctrine here.    Further, Joseph-estate cannot

claim he incurred costs of litigation as a result of the alleged


                               - 13 -
change of position, because he made his demand shortly before he

filed suit and before he received word on Farm Bureau's position.

                          2. Equitable Estoppel

            Joseph-estate argues the doctrine of equitable estoppel

prohibits Farm Bureau from denying coverage.        Joseph-estate

maintains because Farm Bureau undertook defending Wilma's estate

without a reservation of rights and did not seek a declaratory

judgment until after the motion to dismiss in the underlying suit

was denied, the doctrine prohibits Farm Bureau from denying

coverage.

            Farm Bureau maintains, in part, the equitable estoppel

doctrine does not apply because Joseph-estate has not shown

prejudice.    We agree.

            Joseph-estate's position focuses on an insurer's

responsibilities when faced with a claim it believes is not

covered by a duty to defend.     In that situation, "the insurer may

not simply refuse to defend the insured."         Johnson v. State Farm

Fire & Casualty Co., 346 Ill. App. 3d 790, 794, 806 N.E.2d 223,

226 (2004).    The insurer must, instead, "either (1) defend the

lawsuit under a reservation of rights or (2) seek a declaratory

judgment that no coverage exists."        Johnson, 346 Ill. App. 3d at

794, 806 N.E.2d at 226.     We will find an insurer "estopped from

raising a policy defense to coverage only if it fails to take

either of these two actions" (Johnson, 346 Ill. App. 3d at 794,


                                 - 14 -
806 N.E.2d at 226) and it "is later found to have wrongfully

denied coverage" (Employers Insurance of Wausau v. Ehlco

Liquidating Trust, 186 Ill. 2d 127, 150, 708 N.E.2d 1122, 1134-35

(1999)).    Proof of prejudice, in these circumstances, is not

required.    See Wausau, 186 Ill. 2d at 157-58, 708 N.E.2d at 1138.

            A different equitable estoppel applies, however, if the

insurer initially undertakes the duty to defend without reserving

its rights, but later reserves rights or files a declaratory-

judgment action.    See Wausau, 186 Ill. 2d at 158, 708 N.E.2d at

1138.   In the cases where the duty to defend was undertaken but

then disputed, an insurer will not be equitably estopped from

denying coverage unless prejudice exists.    See Maryland Casualty

Co. v. Peppers, 64 Ill. 2d 187, 195-96, 355 N.E.2d 24, 28-29

(1976); American States Insurance Co. v. National Cycle, Inc.,

260 Ill. App. 3d 299, 302-03, 307-08, 631 N.E.2d 1292, 1295,

1298-99 (1994); Mid-State Savings & Loan Ass'n v. Illinois

Insurance Exchange, Inc., 175 Ill. App. 3d 265, 268-70, 529
N.E.2d 696, 698-99 (1988).

            In this case, Joseph-estate has not shown prejudice.

The duty to defend was not owed to Joseph-estate.    Joseph-estate

has not shown how he was prejudiced by Farm Bureau's conduct, and

he has not provided any basis for the conclusion barring Farm

Bureau from a valid defense would be equitable.

            The only argument Joseph-estate makes for prejudice is

that Wilma's estate was prejudiced because she was not allowed to

                               - 15 -
control her defense.   Notwithstanding the problems that arise on

using an adversary's alleged prejudice to trigger estoppel, case

law shows courts should not conclusively presume prejudice "from

the mere entry of appearance and assumption of the defense."

Peppers, 64 Ill. 2d at 196, 355 N.E.2d at 29; see also Royal

Globe Insurance Co. v. Tutt, 108 Ill. App. 3d 69, 71, 438 N.E.2d
943, 945 (1982).   Prejudice will be found if "by the insurer's

assumption of the defense the insured has been induced to

surrender his right to control his own defense."     Peppers, 64
Ill. 2d at 196, 355 N.E.2d at 29.   Prejudice must be proved "'by

clear, concise, and unequivocal evidence.'"   National Cycle, 260
Ill. App. 3d at 308, 631 N.E.2d at 1299, quoting Old Mutual

Casualty Co. v. Clark, 53 Ill. App. 3d 274, 279, 368 N.E.2d 702,

705 (1977).   Joseph-estate argues nothing more than Wilma's

estate was denied the opportunity to hire counsel.    This argument

is insufficient.

          Joseph-estate's case law on this point is

distinguishable.   Joseph-estate relies on Apex Mutual Insurance

Co. v. Christner, 99 Ill. App. 2d 153, 240 N.E.2d 742 (1968).      In

Christner, however, the insured, rather than a third-party

plaintiff in an underlying action, sought equitable estoppel.      In

addition, a motion for summary judgment against the insured was

pending in the underlying lawsuit before the insurer sought a

declaratory judgment and summary judgment was entered before the

declaratory-judgment case was decided.   See Christner, 99 Ill.

                              - 16 -
App. 2d at 158-59, 240 N.E.2d at 745-46.

                           III. CONCLUSION

            For the reasons stated, we affirm the trial court's

judgment.

            Affirmed.

            STEIGMANN, J., concurs.

            MYERSCOUGH, J., specially concurs.




                               - 17 -
          JUSTICE MYERSCOUGH, specially concurring:

          I specially concur.    I agree with the majority that

Indiana law applies.   The Illinois Insurance Code permits out-of-

state insurance companies to issue policies in conformance with

the laws of their respective states:

               "The policies of a company, not

          organized under the laws of this State, may

          contain any provision which the law of the

          state or country under which the company is

          organized prescribes shall be in such

          policies when issued in this State, and the

          policies of such insurance company organized

          under the laws of this State may, when issued

          or delivered in any other state or country,

          contain any provisions required by the laws

          of the state or country in which the same are

          issued, anything in this Code to the contrary

          notwithstanding."   215 ILCS 5/443 (West

          2006).

          However, I write separately to note the contradiction

within the Insurance Code.    All drivers of vehicles in Illinois

must possess mandatory minimum UIM and underinsured (UDIM)

insurance but vehicles registered in another state need only

possess insurance in conformance with the other state's laws.

Illinois public policy mandates $20,000/$40,000 limits on UIM and

                                - 18 -
UDIM coverage.   Simply put, drivers in Illinois, whether

residents or not, are required to possess those insurance limits

to drive upon the roads in Illinois.    Absolute liability lies for

failure to possess those insurance limits:

                 "Section 3-707 is the penalty provision

          for violation of the mandatory insurance

          provisions of the Code.   See 625 ILCS 5/7-

          601, 7-602 (West 2000).   The purpose to be

          achieved, then, is enforcement of the

          mandatory insurance requirement, which was

          instituted for the protection of the public

          (see State Farm Mutual Automobile Insurance

          Co. v. Universal Underwriters Group, 285 Ill.

          App. 3d 115, 120-21[, 674 N.E.2d 52, 55-56]

          (1996)), and to promote public safety and

          financial responsibility (see 625 ILCS 5/7-

          100 through 7-708 (West 2000) ('Illinois

          Safety and Family Financial Responsibility

          Law')).   In the legislature's words, 'the

          State has a compelling interest in ensuring

          that drivers *** demonstrate financial

          responsibility, including family financial

          responsibility, *** in order to safely own

          and operate a motor vehicle.'   See 625 ILCS

          5/7-701 (West 2000).   Thus, the legislature,

                               - 19 -
            in its wisdom, has determined that important

            public interests are served by eliminating

            uninsured vehicles from the roads of this

            state.    It makes sense, then, that they

            should place an absolute obligation on the

            operators, who are directly responsible for

            placing a motor vehicle on the road, to

            ascertain the insured status of the motor

            vehicle or suffer the consequences.    Thus,

            section 3-707, which defines the penalty for

            a violation of the mandatory insurance

            requirements set forth in sections 7-601 of

            the Code, is appropriately read as imposing

            absolute liability and expressing the public

            policy of Illinois."    People v. O'Brien, 197
Ill. 2d 88, 99-100, 754 N.E.2d 327, 334

            (2001).

            Further, Illinois law, contrary to Indiana law,

mandates those minimum limits on the vehicle regardless of the

operator.    State Farm Mutual Automobile Insurance Co. v. Illinois

Farmers Insurance Co., 226 Ill. 2d 395, 411, 875 N.E.2d 1096,

1105 (2007).    See also this recently enacted provision of the

Insurance Code:

                  "Any policy of private passenger

            automobile insurance must provide the same

                                 - 20 -
          limits of bodily injury liability, property

          damage liability, [UIM] and [UDIM] bodily

          injury, and medical payments coverage to all

          persons insured under that policy, whether or

          not an insured person is a named insured or

          permissive user under the policy.   If the

          policy insures more than one private

          passenger automobile, the limits available to

          the permissive user shall be the limits

          associated with the vehicle used by the

          permissive user when the loss occurs."    Pub.

          Act 95-395, §5, eff. January 1, 2008 (adding

          215 ILCS 5/143.13a) (2007 Ill. Legis. Serv.

          4757 (West)).

          Clearly, Wilma Frye, the deceased, should have been

insured here in compliance with the mandatory insurance public-

policy requirement of Illinois.   But, in effect, the majority

permits an uninsured vehicle to be driven upon the roads of this

State, contrary to the public policy of our State.     Both Wilma

Frye and her husband, Joseph Frye, were in violation of that

public policy and the statutory mandate of such sections as

section 7-601, for example, when driving and permitting the

operation of their vehicle in Illinois.   Both could have been

prosecuted for that violation under our absolute-liability

statute governing drivers, even though their Indiana insurance

                             - 21 -
company bore no responsibility to comply with the mandatory

insurance laws of Illinois.




                              - 22 -